Citation Nr: 1453895	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  11-20 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.

2.  Entitlement to a rating in excess of 20 percent for a service-connected seizure disorder, grand mal.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to September 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.


REMAND

Having reviewed the evidence of record, the Board has determined that additional development is required prior to the adjudication of the Veteran's claims.

Psychiatric Disorder

Claims for service connection for psychiatric disorders, to include posttraumatic stress disorder (PTSD), may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Although the Veteran seeks service connection for his diagnosed PTSD, the Veteran's claim cannot be limited to only that diagnosis.  While psychologist A.R., Psy.D. noted in a January 2011 letter that the Veteran was diagnosed with and being treated for PTSD, the record reflects a number of other psychiatric disorder diagnoses, to include: major depressive disorder, mood disorder, bipolar disorder, depressive disorder.  Accordingly, the Veteran's claim must be construed to include all relevant currently or previously diagnosed psychiatric disorders.

The Veteran seeks service connection for a psychiatric disorder, claimed as PTSD.  When he initially filed his claim, he asserted his psychiatric disorder was the result of a September 1972 in-service motor vehicle accident.  Service treatment records verify the Veteran was involved in a September 1972 motor vehicle accident and he has been awarded service connection for a traumatic brain injury (TBI) resulting from that accident and for residual disabilities due to the TBI, to include a seizure disorder.  The Veteran now alleges his psychiatric disorder is the result of, or has been aggravated by, his service-connected TBI or the service-connected residuals, specifically his seizure disorder.

A review of the record reveals that the RO has not yet considered whether service connection for a psychiatric disorder is warranted on a secondary basis.  The RO provided notice of the general requirements for service connection to the Veteran in June 2011, but no notice was provided regarding the elements required to establish secondary service connection.  Accordingly, on remand the RO must provide the Veteran adequate notice and consider the Veteran's claim on a secondary basis.  See 38 C.F.R. §§ 3.159(b), 3.310 (2014).

The Board finds a remand is also necessary so that additional records may be associated with the claims file.

A January 2011 medical opinion letter by a private psychologist, H.R., Psy.D. states that Dr. H.R. diagnosed the Veteran with PTSD and that the Veteran has been attending individual weekly psychotherapy sessions with Dr. H.R. since November 2009.  However, the claims file does not contain any treatment notes for these sessions, nor does it contain attempts by VA to secure these treatment notes.  On remand, the RO must attempt to obtain all records from Dr. H.R. from November 2009 to the present.  See 38 C.F.R. § 3.159(c)(1) (2014) (VA's duty to assist includes making reasonable efforts to obtain private medical records).

The Veteran sought treatment from a private neurologist, A.R., M.D., and the file contains medical treatment records from Dr. A.R. dated January 2011 through November 2011.  It is unclear whether additional records exist.  On remand, the RO must attempt to obtain any and all medical records from Dr. A.R.  See 38 C.F.R. § 3.159(c)(1).

The Veteran's file also contains two letters dated March 2012 and January 2013 from another private neurologist, S.D., M.D.  In a July 2013 statement by the Veteran, he noted he was enclosing a July 2013 letter from Dr. S.D., yet this letter is not included in the record.  It is also unclear whether additional records from Dr. S.D. exist.  On remand the RO must attempt to obtain the July 2013 letter and any and all medical records from Dr. S.D.  See 38 C.F.R. § 3.159(c)(1).

The claims file also contains VA Medical Center records dated February 2009 through December 2009.  The February 2009 treatment record notes the Veteran presented for a psychiatric follow-up, yet the file does not contain any records prior to February 2009.  An undated letter from the same VA Medical Center, received by the RO in September 2008, states that the Veteran had been receiving mental health care for major depressive disorder at that facility.  VA has a duty to obtain any and all medical records in its possession, whether it is aware of their existence or not.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits).  On remand, the RO must obtain all relevant VA medical records prior to February 2009 and after December 2009.

The Board also finds that an additional medical examination and opinion is necessary to identify any and all currently or previously psychiatric disorders and to provide an opinion as to whether any currently or previously diagnosed psychiatric disorders were caused or aggravated by the Veteran's service-connected TBI or TBI residuals.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Where VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The most recent May 2013 VA examination identified the Veteran's current psychiatric diagnosis as a depressive disorder, not otherwise specified.  The examiner failed to state whether the Veteran had a previously diagnosed psychiatric disorder at any other time during the pendency of his claim.  The examiner concluded that the issue of whether the Veteran's depression was related to his military service could not be resolved without resorting to speculation and that it was not clear whether the Veteran's depression symptoms were the result of military stressors or the many interpersonal stressors in his life, specifically his divorce and being estranged from his children.  The examiner did not discuss whether the Veteran's currently diagnosed depression was related to his current service-connected TBI or TBI residuals.  While the examiner found the Veteran did not have a current diagnosis of PTSD, the examiner failed to address whether the Veteran had PTSD at any time during his claim and also failed to address and reconcile private diagnoses of PTSD and other psychiatric disorders during the pendency of Veteran's claim.

Without a thorough explanation as to why the examiner could not render an opinion without resorting to mere speculation, the Board finds the VA examiner's opinion inadequate for evaluation purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  It is not evident whether the examiner's inability to render an opinion without resorting to mere speculation is a result of the limitations of knowledge in the medical community at large or those of the particular examiner.  Jones v. Shinseki, 23 Vet. App. 382, 387-88 (2010).  On remand, the examiner should clearly state whether it cannot be determined from current medical knowledge that a specific in-service injury or disease possibly caused the Veteran's psychiatric disorder, or that the actual cause cannot be selected from multiple potential causes.

The May 2013 VA examination is also inadequate because the examiner failed to consider entitlement to secondary service connection relating to the Veteran's currently diagnosed depression or any previously diagnosed psychiatric disorder.  See 38 C.F.R. § 3.310.  On remand, the examiner must consider and address the Veteran's service-connected disabilities and secondary service-connected disabilities as potentially causing or aggravating all of the Veteran's currently or previously diagnosed psychiatric disorders.

Increased Rating for Seizure Disorders & Individual Unemployability Claim

In March 2012 the Veteran filed an increased rating claim for his seizure disorder and for entitlement to a total disability rating based on individual unemployability (TDIU).  In a December 2012 rating decision, the RO increased the Veteran's rating for his seizures from 10 percent to 20 percent and denied his application for TDIU.  In January 2013, the Veteran's representative filed a notice of disagreement for the RO's denial of entitlement to TDIU, and in April 2013 the Veteran's representative filed a notice of disagreement contesting the RO's increased rating determination for his seizures.  The Veteran has not yet received a statement of the case addressing either of these issues.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board emphasizes, however, that to obtain appellate review of issues not currently in appellate status, a perfected appeal must be filed.  See 38 C.F.R. § 20.202 (2014).

Accordingly, the case is remanded for the following actions:

1. The RO must issue a statement of the case and notify the Veteran of his appellate rights on the issues of a rating in excess of 20 percent for the Veteran's service-connected seizure disorder and for entitlement to TDIU.  38 C.F.R. § 19.26 (2014).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal as to these issues, they must be returned to the Board for appellate review.

2. The RO must provide the Veteran and his representative with the requisite statutory and regulatory notice of the information or evidence needed to establish service connection for a psychiatric disorder on a secondary basis.

3. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for service connection or secondary service connection for a psychiatric disorder, to include all outstanding records from Drs. H.R., A.R., and S.D.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must also attempt to procure any and all VA medical records prior to February 2009 and after December 2009.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4. Upon completion of the above, the Veteran must be afforded an appropriate VA examination, to be performed by a clinician other than the May 2013 examiner, to determine whether any currently or previously diagnosed psychiatric condition is related to the Veteran's military service or was caused or aggravated by the Veteran's service connected TBI or TBI residuals.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's active duty service, to include the September 1972 motor vehicle accident.  The examiner must also state whether any currently or previously diagnosed psychiatric disorder is due to or aggravated by any service-connected disorder.  In providing the requested opinion, the examiner must also reconcile any conflicting medical opinions or evidence of record.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained and associated with the Veteran's file which shows that notice scheduling the examination was sent to the last known address.  Documentation must also be obtained and associated with the Veteran's claims file indicating whether any notice that was sent was returned as undeliverable.

6. The RO must review the new VA examination report and medical opinion to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

7. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

